           Case 1:20-cv-00029-DAD-GSA Document 15 Filed 02/05/21 Page 1 of 2



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   MATTHEW WILKE MORGAN,                         Case No. 1:20-cv-00029-DAD-GSA-PC
12                Plaintiffs,                      ORDER RE PLAINTIFF’S REQUEST FOR
                                                   STATUS
13         vs.                                     (ECF No. 13.)
14   VALLEY STATE PRISON, et al.,
15               Defendants.
16

17

18

19          Matthew Wilke Morgan (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The Complaint commencing
21   this action was filed on December 26, 2019 and opened as Case No. 1:19-cv-1797, Gann v.
22   Valley State Prison. On January 7, 2020, Plaintiff’s claims were severed from the claims in Case
23   No. 1:19-cv-1797, and this case was opened for Plaintiff to proceed with his own case. (ECF
24   No. 1.) On January 31, 2020, Plaintiff filed a First Amended Complaint in his own case. (ECF
25   No. 10.)
26          On April 29, 2020, Plaintiff filed a request for status of his case. (ECF No. 13.) Plaintiff
27   states that he never received confirmation from the court that his First Amended Complaint was
28   received.


                                                     1
             Case 1:20-cv-00029-DAD-GSA Document 15 Filed 02/05/21 Page 2 of 2



1              The court does not ordinarily respond in writing to requests for status of cases, or send
2    confirmation that documents are received. Plaintiff shall receive notice in this action as a matter
3    of course.1 Plaintiff will receive notices, at his address of record, of rulings made in this case
4    and deadlines established in this case provided he keeps the court informed of his current address.
5              As a one-time courtesy, the Court informs Plaintiff that his First Amended Complaint
6    was filed on January 31, 2020, and awaits the court’s requisite screening under 28 U.S.C §
7    1915A. The court ordinarily screens complaints in the order in which they are filed and strives
8    to avoid delays whenever possible. Plaintiff’s First Amended Complaint will be screened in due
9    course.
10             Based on the foregoing, Plaintiff’s request for status of his case, filed on April 29, 2020,
11   is RESOLVED.
12
     IT IS SO ORDERED.
13

14       Dated:       February 4, 2021                                        /s/ Gary S. Austin
                                                                 UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25             1
                Plaintiff is required to keep the court informed of his current mailing address. Local Rule 182(f) provides:
     “Each appearing attorney and pro se party is under a continuing duty to notify the Clerk and all other parties of any
26   change of address or telephone number of the attorney or the pro se party. Absent such notice, service of documents
     at the prior address of the attorney or pro se party shall be fully effective. Separate notice shall be filed and served
27   on all parties in each action in which an appearance has been made.”

28



                                                                2
